Citation Nr: 0720726	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The veteran had active service from February 1956 to February 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The overall medical evidence shows that the veteran has 
asbestosis and asbestos related disease that is a result of 
asbestos exposure that he sustained during his period of 
military service.


CONCLUSION OF LAW

Asbestosis was incurred during military service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has pulmonary and respiratory 
disability, and that he has asbestosis that is a result of 
exposure to asbestos that he was subjected to during service 
in his occupation as a boiler maker

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis). Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

Service personnel records confirm that the veteran received 
training as a boilerman, and that he spent a portion of his 
18 year military career in the occupational specialty as a 
boilermaker aboard naval vessels, including that of a chief 
boilerman. 

Service medical records report a February 1974 complaint by 
the veteran of shortness of breath when exercising 
extensively. The remaining service medical records are absent 
for any complaints or findings referable to pulmonary or 
respiratory. Service chest X-rays were with normal limits.

In a January 2000 private medical report, a pulmonary 
consultant reviewed the veteran's medical history, pulmonary 
function studies, radiographic data, and performed a physical 
examination. The diagnostic impression was that the veteran 
had a history of significant exposure to asbestos; a latency 
period of greater than 15 years between the time of exposure 
and the development of signs and symptoms of asbestos related 
disease; and chest X-rays showing pleural plaques/pleural 
thickening. In a July 2001 medical report it was indicated 
that some of the veteran's symptomatology may certainly be 
due to chronic asbestos exposure as well as obesity. 

In an October 2001 private chest X-ray report, it was 
indicated that there was diffuse interstitial infiltrate, and 
that pulmonary fibrosis as considered in the differential.  
It was stated that despite ordering diagnosis indicating 
asbestosis, the examiner was unable to identify definite 
calcified pleural or diaphragmatic plaques with certainty. 
The diagnosis was diffuse interstitial infiltrate. In a March 
2002 medical report, it was indicated that the veteran 
suffered from chronic dyspnea secondary to asbestosis and 
likely congestive hear failure, and obesity. 
  
A VA medical examination for respiratory disease was 
performed in March 2003.  The veteran's military occupational 
history of as a chief boiler maker, working in engine rooms 
and around pipes during service was reported. It was reported 
that the veteran had a history of smoking 2 packs of 
cigarettes per day from age 13 to 48.  He had quit smoking 18 
years ago. The examiner commented that private medical 
reports located in the claims file had showed pulmonary 
fibrosis, but in the records it was reported the clinicians 
were unable to identify pleural calcification or 
calcification of the diaphragmatic pleura. It was reported 
that a VA chest X-ray was free of pulmonary fibrosis, and 
that pulmonary function studies that had been performed were 
as easily contributable to long term cigarette smoking as to 
asbestos exposure. The examiner concluded that it was not at 
least as likely as not that the veteran had a clinically 
relevant form of asbestosis despite his exposure to the 
substance during service. 

In the March 2003 rating denial of service connection for 
asbestosis, the RO indicated that the veteran served in the 
US Navy as a chief boiler maker, and that his exposure to 
asbestos was conceded.        

In a May 2007 statement from a private physician, the 
veteran's military occupational history was reported.  
Pulmonary function tests and previous chest X-rays were 
evaluated, along with findings from the January 2000 private 
pulmonary consultation. Also considered was 1986 and 2001 
data from the American Thoracic Society concerning 
nonmalignant disease related to asbestos. It was concluded by 
the physician that the veteran's position as a boiler maker 
for 18 years was consistent with significant exposure to 
asbestos. It was noted that a pulmonary consultant had found 
signs and symptoms suggestive of asbestosis; there was 
radiological evidence suggestive of interstitial fibrosis; a 
trained specialist had indicated there was asbestosis and 
asbestos related pleural disease; and that while functional 
impairment was no longer a requirement for a diagnosis, 
pulmonary function tests of the veteran revealed mild 
restrictive defect usually seen in asbestosis.  The physician 
concluded that the evidence had met the American Thoracic 
Society criteria asbestosis, and the examiner concurred with 
the pulmonary consultant from 2001 that it is more likely 
than not that the veteran has asbestosis.      

Analysis

The veteran's service history as a boiler maker for 18 years 
is recorded, and it has been clinically stated that his 
service occupational history is consistent with significant 
exposure to asbestos. In fact, VA has conceded that the 
veteran was exposed to asbestos during his military service.

 It is noted though that service connection is only warranted 
where a veteran is shown to have a chronic disability 
resulting from in-service injury or disease. 38 C.F.R. § 
3.303. The question remains whether the veteran has 
asbestosis. Only independent medical evidence may be 
considered to support Board findings; the Board is not free 
to substitute its own judgment for that of such an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Further review of the record shows that a VA clinician has 
opined that there is an absence of pulmonary pathology 
consistent with asbestosis, including that the veteran has 
identifiable pleural calcifications or calcification of the 
diaphragmatic pleura. The VA clinician's opinion is 
consistent with and follows findings from an October 1991 X-
ray report observation, where that examiner stated he or she 
was unable to identify definite calcification or plaques with 
certainty, a statement lends speculation regarding the 
pertinent pathology. It is to be noted though that on the 
other hand there is substantial medical evidence suggesting 
the veteran indeed has asbestosis related pathology, 
including chest X-rays and a private medical examiner's 
findings indicating pulmonary asbestos and asbestos related 
pleural disease. The positive medial opinion is supported by 
a May 2007 physician's report specifying that the evidence 
and clinical findings meet the American Thoracic Society's 
criteria for asbestosis. Notwithstanding the VA clinician's 
opinion on the matter that is negative evidence, the 
preponderance of the clinical findings are indeed positive 
indicate the veteran has pathology related to asbestosis and 
associated pulmonary disease. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
The clinical findings support the conclusion that the veteran 
has asbestosis, and coupled with the concession that the 
veteran was exposed to asbestos during service, clearly, all 
the evidence, indicates that the veteran's asbestosis was 
incurred in service. 38 C.F.R. § 3.303 

The preponderance of the evidence is in favor of the claim of 
service connection for asbestosis.  Service connection for 
asbestosis is warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Because the determinations issued in this decision are wholly 
favorable to the veteran, no further discussion of compliance 
with the VCAA as to those claims is not required, since 
Remand of the claims addressed in this decision for any 
further development would be adverse to the veteran's 
interests.  


ORDER

Service connection for asbestosis is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


